DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Claims 1 and 7 have been amended as follows: 

1. (Currently amended) A BullCharger charging handle converter for an AR, M4, or SR25 flat top rifle comprising: a block; a rod; a handle; a plurality of fasteners; at least one indentation; the block comprising a block body, a flange, a handle sliding slot, a first through hole, a second through hole, and a plurality of slots; the first through hole traversing the block body; the plurality of slots being distributed across the flange; the rod comprising a first plurality of through holes and a second plurality of through holes; the rod being slidably positioned within the first through hole of the block; the handle comprising a plurality of pins and a plurality of through holes; the plurality of pins being terminally and perpendicularly connected to a lateral surface of the handle; each of the plurality of through holes being positioned centrally and perpendicularly on each of the plurality of pins; the plurality of pins of the handle being positioned within the handle sliding slot of the block; the handle being connected to the rod using the plurality of fasteners through the plurality of through holes of the rod and the plurality of pins; and at least one indentation being positioned on the block body, opposite the flange along the block body.

7. (Original) A BullCharger charging handle converter for an AR, M4, or SR25 flat top rifle comprising: 316/104,784a block; a rod; a handle; a plurality of fasteners; at least one indentation; the block comprising a block body, a flange, a handle sliding slot, a first through hole, a second through hole, and a plurality of slots; the first through hole traversing the block body; the plurality of slots being distributed across the a lateral surface of the handle; the plurality of through holes of the handle being positioned perpendicularly on the protrusion; the protrusion being positioned within the handle sliding slot of the block; the handle being connected to the rod using the plurality of fasteners through the plurality of through holes of the rod and the protrusion; and at least one indentation being positioned on the block body, opposite the flange along the block body.

Notice of Allowance
Claims 1-12 are allowable. Claims 1-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species 1-4, as set forth in the Office action mailed on 12/17/2019, is hereby withdrawn and claims 1-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the combination including: a block having a block body, a flange, a handle sliding slot, a first through hole that transverses the block body, and a rod that is slidably positioned within the first through hole of the block, a plurality of slots that are distributed across the flange, and part of a handle positioned within the handle sliding slot of the block, and at least one indentation that is positioned . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET A COCHRAN whose telephone number is (303)297-4233.  The examiner can normally be reached on M-F from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET A COCHRAN/Examiner, Art Unit 3641                                                                                                                                                                                                        
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641